                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS



MARCUS TODD DRAKE,

               Plaintiff,

               v.                                      CASE NO. 18-3174-SAC

(FNU) UNDERWOOD, et al.,

               Defendants.



                               MEMORANDUM AND ORDER

       This matter is before the Court on three motions filed by Plaintiff.

Motions for Leave to Amend Complaint (ECF Nos. 21 and 22)

       Mr. Drake has filed two motions to amend the Complaint (ECF Nos. 21 and 22). ECF No.

21 describes numerous changes Plaintiff intends to make to the Complaint but does not include an

amended complaint; hence, it is denied. ECF No. 22 requests leave to file an amended complaint

and properly includes the Amended Complaint on the Court-approved form. Although Plaintiff

does not need leave of Court to amend his complaint because this is his first amendment and

because the Complaint has not yet been served (see Fed. R. Civ. P. 15(a)(1)), the Court grants

Plaintiff’s motion.

Motion for Appointment of Counsel (ECF No. 23)

       Plaintiff has also filed a Motion for Appointment of Counsel (ECF No. 23). The Court has

considered Plaintiff’s motion. There is no constitutional right to appointment of counsel in a civil

case. Durre v. Dempsey, 869 F.2d 543, 547 (10th Cir. 1989); Carper v. DeLand, 54 F.3d 613, 616

(10th Cir. 1995). The decision whether to appoint counsel in a civil matter lies in the discretion


                                                 1
of the district court. Williams v. Meese, 926 F.2d 994, 996 (10th Cir. 1991). “The burden is on

the applicant to convince the court that there is sufficient merit to his claim to warrant the

appointment of counsel.” Steffey v. Orman, 461 F.3d 1218, 1223 (10th Cir. 2006) (quoting Hill v.

SmithKline Beecham Corp., 393 F.3d 1111, 1115 (10th Cir. 2004)). It is not enough “that having

counsel appointed would have assisted [the prisoner] in presenting his strongest possible case, [as]

the same could be said in any case.” Steffey, 461 F.3d at 1223 (quoting Rucks v. Boergermann, 57

F.3d 978, 979 (10th Cir. 1995)).

        In deciding whether to appoint counsel, courts must evaluate “the merits of a prisoner’s

claims, the nature and complexity of the factual and legal issues, and the prisoner’s ability to

investigate the facts and present his claims.” Hill, 393 F.3d at 1115 (citing Rucks, 57 F.3d at 979).

The Court concludes in this case that (1) it is not clear at this juncture that Plaintiff has asserted a

colorable claim against a named defendant; (2) the issues are not overly complex; and (3) Plaintiff

appears capable of adequately presenting facts and arguments. The Court denies the motion

without prejudice to refiling the motion if Plaintiff’s Complaint survives screening and/or any

dispositive motion filed by Defendants.



        IT IS THEREFORE ORDERED BY THE COURT that Plaintiff’s Motion for Leave to

Amend the Complaint (ECF No. 21) is denied.

        IT IS FURTHER ORDERED that Plaintiff’s Motion for Leave to Amend the Complaint

(ECF No. 22) is granted.

        IT IS FURTHER ORDERED that Plaintiff’s Motion for Appointment of Counsel (ECF

No. 23) is denied without prejudice.




                                                   2
IT IS SO ORDERED.

Dated on this 10th day of December, 2018, in Topeka, Kansas.



                                  s/_Sam A. Crow_____
                                  SAM A. CROW
                                  U. S. Senior District Judge




                                     3
